Mr. Justice Adams delivered the opinion of the Court. It appears from the record, that defendants in error sued the plaintiffs in error in assumpsit to the July term, 1896, of the Superior Court; that the summons was served in time for that term; that July 8, 1896, which was the third day of the July term, plaintiffs in error filed a demurrer to the declaration of defendants in error, and on the same day filed a plea of the general issue verified, which waived the demurrer, and that defendarits in error, July 13, 1896, and while said plea was on file, took judgment by default against plaintiffs in error for want of a plea. The taking such judgment was evidently an oversight on the part both of the trial court and the attorney of defendants in error. Judgment reversed and cause remanded.